             Case 2:20-cr-00041-CKD Document 8 Filed 05/05/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   2:20-cr-00041-CKD

12                      Plaintiff,               STIPULATION TO CONTINUE INITIAL
                                                 APPEARANCE; ORDER
13           v.
                                                 DATE: May 21, 2020
14   DANNY DONG A. SU,                           TIME: 9:30 a.m.
                                                 COURT: Hon. Carolyn K. Delaney
15                      Defendant.

16

17         Plaintiff United States of America, by and through its counsel of record, Christopher

18 S. Hales, and the defendant, DANNY DONG A. SU, by and through his counsel of record,

19 Linda C. Allison, hereby stipulate and request that the Court continue the initial

20 appearance currently set for May 21, 2020, at 9:30 a.m. to July 16, 2020 at 9:30 a.m.
21         Defense counsel has confirmed an interpreter for this date.

22         IT IS SO STIPULATED.

23

24   Dated: April 30, 2020                     MCGREGOR W. SCOTT
                                               United States Attorney
25

26
                                          By: /s/ Christopher S. Hales
27                                            CHRISTOPHER S. HALES
                                              Assistant United States Attorney
28 ///


      STIP. TO CONTINUE INITIAL                  1                       USA V. DANNY DONG A. SU
      APPEARANCE; [PROPOSED] ORDER
            Case 2:20-cr-00041-CKD Document 8 Filed 05/05/20 Page 2 of 2

 1   Dated: May 4, 2020                   /s/ Linda C. Allison (authorized on 5/4/2020)
                                          LINDA C. ALLISON
 2                                        Assistant Federal Defender
                                          Attorney for Defendant
 3                                        DANNY DONG A. SU
 4

 5
                                        ORDER
 6

 7        IT IS SO ORDERED.
 8 Dated: May 5, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


     STIP. TO CONTINUE INITIAL              2                        USA V. DANNY DONG A. SU
     APPEARANCE; [PROPOSED] ORDER
